IN THE SUPREME COURT OF NORTH CAROLINA

                                   2022-NCSC-133

                                     No. 407A21

                              Filed 16 December 2022

QUAD GRAPHICS, INC.

             v.
N.C. DEPARTMENT OF REVENUE


      Appeal pursuant to N.C.G.S. § 7A-27(a)(2) from the order and opinion entered

on 23 June 2021 by Judge Gregory P. McGuire, Special Superior Court Judge for

Complex Business Cases, in Superior Court, Wake County, granting summary

judgment in favor of petitioner after the case was designated a mandatory complex

business case by the Chief Justice pursuant to N.C.G.S. § 7A-45.4(b). Heard in the

Supreme Court on 30 August 2022.


      Akerman, LLP, by Michael J. Bowen, pro hac vice; and Douglas W. Hanna for
      petitioner-appellee.

      Joshua H. Stein, Attorney General, by Ryan Y. Park, Solicitor General, and
      Ashley Hodges Morgan, Special Deputy Attorney General, for respondent-
      appellant.

      Poyner Spruill LLP, by Caroline P. Mackie; and Caroline S. Van Zile, Principal
      Deputy Solicitor General for the District of Columbia, for Steve Marshall,
      Attorney General for the State of Alabama, Treg R. Taylor, Attorney General for
      the State of Alaska, Philip J. Weiser, Attorney General for the State of Colorado,
      Karl A. Racine, Attorney General for the District of Columbia, William Tong,
      Attorney General for the State of Connecticut, Lawrence G. Wasden, Attorney
      General for the State of Idaho, Kwame Raoul, Attorney General for the State of
      Illinois, Theodore E. Rokita, Attorney General for the State of Indiana, Thomas
      J. Miller, Attorney General for the State of Iowa, Brian E. Frosh, Attorney
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                         2022-NCSC-133

                                       Opinion of the Court



           General for the State of Maryland, Maura Healey, Attorney General for the
           Commonwealth of Massachusetts, Keith Ellison, Attorney General for the State
           of Minnesota, Aaron D. Ford, Attorney General for the State of Nevada, Andrew
           J. Bruck, Acting Attorney General for the State of New Jersey, Hector Balderas,
           Attorney General for the State of New Mexico, Letitia James, Attorney General
           for the State of New York, Wayne Stenehjem, Attorney General for the State of
           North Dakota, Josh Shapiro, Attorney General for the Commonwealth of
           Pennsylvania, Peter F. Neronha, Attorney General for the State of Rhode Island,
           Thomas J. Donovan Jr., Attorney General for the State of Vermont, and Robert
           W. Ferguson, Attorney General for the State of Washington, amici curiae.

           Q Byrd Law, by Quintin D. Byrd; and Richard Cram, pro hac vice, for
           Multistate Tax Commission, amicus curiae.

           William W. Nelson for North Carolina Chamber Legal Institute, amicus curiae.

           MORGAN, Justice.

¶1         Respondent appeals from the Business Court’s decision, in which the tribunal

     had concluded that the sales of printed materials produced by Wisconsin-based

     petitioner out of state and shipped to its customers and their designees located within

     North Carolina lacked a sufficient nexus to North Carolina for the imposition of state

     sales tax under the Commerce Clause of the Constitution of the United States in light

     of the Supreme Court of the United States’ decision in McLeod v. J.E. Dilworth Co.,

     322 U.S. 327 (1944). The question we are tasked with answering on appeal is whether

     Dilworth remains controlling precedent in this case or if subsequent Supreme Court

     decisions supersede Dilworth’s holding and provide an alternative method for

     determining the constitutionality of North Carolina’s sales tax regime. Because

     Complete Auto Transit Inc. v. Brady, 430 U.S. 274 (1977), provides the relevant
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                          2022-NCSC-133

                                        Opinion of the Court



     modern test for the imposition of a state tax on interstate commerce and because

     South Dakota v. Wayfair, Inc., 138 S. Ct. 2080 (2018), applies this test to a tax regime

     materially identical to that of North Carolina without regard for Dilworth’s holding,

     we hold in favor of respondent and reverse the Business Court’s decision below.

                        I.     Factual and Procedural Background

¶2         The facts of this case are neither particularly complicated nor in dispute.

     Petitioner is an S-Corporation headquartered in Sussex, Wisconsin. Petitioner is

     engaged in the production and sale of printed materials, including books, magazines,

     catalogs, and other items, for distribution across the United States. Between 2009

     and 2011, petitioner processed approximately $20 million worth of orders for delivery

     to customers or third-party recipients located in North Carolina. Petitioner’s

     materials are printed at commercial printing facilities throughout the United States,

     but no such facility was located in North Carolina during the time period at issue.

     After producing the purchased materials at a facility located out of state, petitioner

     would deliver customers’ orders to the United States Postal Service or another

     common carrier located outside of North Carolina for delivery to in-state customers

     or their third-party representatives. According to its sales contracts, possession, legal

     title, and risk of loss for any ordered materials passed from petitioner to its customers

     when those materials were delivered to carriers outside of North Carolina. Petitioner

     employs sales representatives throughout the United States. Beginning in September
                         QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



     2009, petitioner employed a sales representative in North Carolina who solicited

     sales to customers both inside and outside of the state.

¶3          Respondent North Carolina Department of Revenue is an agency of the State

     of North Carolina which administers the state’s tax collection system. In 2011,

     respondent conducted an audit related to petitioner’s collection of sales and use tax

     within North Carolina for the period between 1 January 2007 and 31 December 2011.

     On 12 November 2015, respondent issued a Notice of Proposed Sales and Use Tax

     Assessment finding petitioner liable for uncollected and unremitted sales tax for sales

     to North Carolina customers between 1 January 2007 and 31 December 2011.

     Petitioner appealed respondent’s Notice of Assessment through respondent’s

     departmental review process. Upon review, respondent found that petitioner was a

     retailer engaged in business in North Carolina as it maintained a resident employee

     to solicit sales and service customer accounts within the state. Respondent also found

     that petitioner had failed to establish that its customers took possession of purchased

     materials outside of North Carolina and, as such, concluded that the sales were

     properly sourced to the state under North Carolina’s sourcing statute N.C.G.S. § 105-

     164.4B, since the materials were received by petitioner’s customers or their designees

     within the state.1 However, respondent found that the Department had been unable



            1  Section 105-164.4B of the North Carolina General Statutes provides sourcing
     principles for the imposition of sales tax on sellers of goods delivered to in-state purchasers
     or their designees. In relevant part, the statute provides that “[w]hen a purchaser receives a
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                              2022-NCSC-133

                                            Opinion of the Court



     to establish that petitioner had sufficient business activity in North Carolina to create

     the nexus for the imposition of sales and use tax prior to September 2009 based on

     petitioner’s lack of physical presence in the state until that time. On 30 November

     2018, after removing sales predating September 2009 as well as other exempt

     transactions and adjusting the assessment accordingly, respondent issued a Notice

     of Final Determination upholding the imposition of uncollected and unremitted sales

     tax in the amount of $3,238,022.52 from sales made between 1 September 2009 and

     31 December 2011.

¶4          On 28 January 2019, petitioner appealed respondent’s Notice of Final

     Determination and filed a petition with the Office of Administrative Hearings (OAH)

     advancing the following arguments: (I) that the disputed transactions were not

     subject to North Carolina retail sales or use tax because all relevant aspects of the

     transactions took place outside of the state, (II) that the assessment of North Carolina

     sales and use tax on these transactions violated the Due Process Clause and

     Commerce Clause of the Constitution of the United States, and (III) that the specific

     transactions included in respondent’s assessment should have been excluded or were



     product at a location specified by the purchaser . . . , the sale is sourced to the location where
     the purchaser receives the product[,]” N.C.G.S. § 105-164.4B(a)(2) (2009), and that “[d]irect
     mail . . . is sourced to the location where the property is delivered” when “the purchaser
     provides the seller with information to show the jurisdictions to which the direct mail is to
     be delivered[,]” N.C.G.S. § 105-164.4B(d)(2) (2009). This is known as “destination-based”
     sourcing, which defines the site of a sale of tangible property based on the item’s destination
     and has been adopted by a majority of the states.
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                          2022-NCSC-133

                                        Opinion of the Court



     otherwise exempt from North Carolina sales and use tax. Petitioner removed Claim

     III from its petition but pursued Claims I and II before the OAH. On 24 June 2020,

     after petitioner and respondent filed cross-motions for summary judgment,

     Administrative Law Judge Melissa Owens Lassiter entered a Final Decision granting

     respondent’s motion for summary judgment and dismissing petitioner’s case with

     prejudice.

¶5         The OAH’s Final Decision held that petitioner was a “retailer” as defined by

     N.C.G.S. § 105-164.3(35)(a) and was therefore obligated to collect and remit sales tax

     pursuant to N.C.G.S. §§ 105-164.8 and 105-164.4B. Furthermore, although the OAH

     acknowledged that it “has not been given jurisdiction to determine the

     constitutionality of legislative enactments[,]” quoting In re Redmond, 369 N.C. 490,

     493 (2017), it opined that petitioner had sufficient nexus with North Carolina for

     respondent to impose sales tax on the sales in question. Finally, the Final Decision

     announced that the sales at issue were properly sourced to North Carolina as set

     forth in the state’s sourcing statute. See N.C.G.S. § 105-164.4B(a)(2), (d)(2) (2009).

¶6         On 24 July 2020, petitioner petitioned for judicial review of the OAH’s Final

     Decision to the Business Court pursuant to N.C.G.S. § 105-241.16, designating the

     case as a mandatory complex business case pursuant to N.C.G.S. § 7A-45.4. The

     matter was assigned to the Honorable Louis A. Bledsoe III, Chief Business Court

     Judge on the same day. On 20 August 2020, petitioner filed an Amended Petition for
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                          2022-NCSC-133

                                        Opinion of the Court



     Judicial Review. On 24 September 2020, the parties stipulated to the official record

     of the proceedings at the OAH. On 2 October 2020, the Business Court issued an

     Order and Opinion on various motions filed by the parties, including a denial of

     respondent’s motion to dismiss petitioner’s amended petition for judicial review.

     Between 26 October 2020 and 10 December 2020, the parties filed their briefs,

     responses, and replies with the Business Court. On 6 January 2021, the case was

     reassigned to the Honorable Gregory P. McGuire, Special Superior Court Judge for

     Complex Business Cases. The parties appeared for a hearing on 2 February 2021. On

     27 May 2021, the Business Court issued a Notice to Provide Supplemental Briefing;

     in response, the parties filed supplemental briefs on 11 June 2021.

¶7         On appeal before the Business Court, petitioner argued that (1) the OAH erred

     in holding that petitioner was a “retailer” under the provisions of N.C.G.S. § 105-

     164.3(35)(a) that was required to pay sales tax to North Carolina on the sales at issue

     under the provisions of the Act, and (2) respondent’s assessment of sales tax on the

     sales at issue was unconstitutional under the Due Process Clause and Commerce

     Clause of the Constitution of the United States. On 23 June 2021, the Business Court

     held in favor of petitioner, reversing the OAH’s Final Decision and granting summary

     judgment in favor of petitioner. The Business Court first considered petitioner’s

     argument that it was misclassified as a “retailer” under N.C.G.S. § 105-164.3(35)

     because the transfer of title and possession to the printed materials took place outside
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                          2022-NCSC-133

                                        Opinion of the Court



     of North Carolina and a person must make sales “in this State” to be classified as a

     retailer under the statute. See N.C.G.S. § 105-164.3(35) (2009). The Business Court

     rejected this argument, concluding that the OAH had correctly held that petitioner

     was a “retailer” within the meaning of N.C.G.S. § 105-164.3(35). This issue has not

     been briefed to this Court and is not the subject of our review.

¶8         The Business Court next considered petitioner’s contention that North

     Carolina’s imposition of sales tax on the sales at issue—where title and possession of

     the printed materials arguably transferred to purchasers and third-party recipients

     located   in   North   Carolina   before   the   materials   entered   the   state—was

     unconstitutional under the Commerce Clause of the Constitution of the United States

     in light of the Supreme Court’s decision in Dilworth. The Business Court discredited

     respondent’s assertion that the decisions of the Supreme Court of the United States

     in Complete Auto and Wayfair overruled Dilworth formalism, and therefore concluded

     that Dilworth remains controlling precedent in this case. The Business Court

     accordingly granted summary judgment to petitioner on the basis that North

     Carolina did not have a sufficient nexus with the sales at issue under the Commerce

     Clause to impose sales tax on them, reversing the OAH’s Final Decision. On 1 July

     2021, the matter was reassigned to the Honorable Mark A. Davis, Special Superior

     Court Judge for Complex Business Cases. On 22 July 2021, respondent filed a notice

     of appeal directly to this Court pursuant to N.C.G.S. § 7A-27(a)(2). On the same day,
                        QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                         2022-NCSC-133

                                       Opinion of the Court



     respondent filed a motion to stay execution of the Business Court’s 23 June 2021

     Order and Opinion with the Superior Court pending the outcome of this appeal. The

     trial court granted this motion on 5 October 2021.

                                        II.    Analysis

¶9         Appeals arising from orders granting summary judgment are decided under a

     de novo standard of review. Dallaire v. Bank of Am., N.A., 367 N.C. 363, 367 (2014).

     Under this standard, the Court considers the matter anew and freely substitutes its

     judgment for that of the lower court or administrative agency. Midrex Techs. v. N.C.

     Dep’t of Revenue, 369 N.C. 250, 257 (2016); N.C. Dep’t of Env’t & Nat. Res. v. Carroll,

     358 N.C. 649, 660 (2004). Since the Business Court granted summary judgment to

     petitioner, we shall consider the questions of law underlying the decision anew and

     freely substitute our own judgment for the conclusion of the Business Court. The sole

     question before this Court is whether the holding of the Supreme Court of the United

     States in Dilworth controls the outcome of the case at bar. Based on the high court’s

     subsequent decisions in Complete Auto and Wayfair, we hold that Dilworth does not

     govern the present case. We further conclude that North Carolina’s imposition of

     sales tax on the purchases at issue in this case does not violate either the Commerce

     Clause or the Due Process Clause of the Constitution of the United States under the

     relevant modern test provided by Complete Auto.

     A. Dilworth’s status in modern Commerce Clause jurisprudence
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



¶ 10         On 15 May 1944, the Supreme Court of the United States issued its opinions

       in both Dilworth and Dilworth’s companion case General Trading Co. v. State Tax

       Comm’n, 322 U.S. 335 (1944). In Dilworth, the Supreme Court determined that the

       state of Arkansas had no authority under the Commerce Clause of the Constitution

       of the United States to impose a tax on the sale of machinery or mill supplies

       purchased from Tennessee corporations which did not have any offices, branches, or

       other places of business located within Arkansas, where title passed upon delivery to

       a common carrier within Tennessee before the goods were ultimately brought into

       Arkansas for delivery to Arkansas customers. McLeod v. J.E. Dilworth Co., 322 U.S.

       327, 330 (1944). Since these sales were, in the high court’s view, “consummated in

       Tennessee for the delivery of goods in Arkansas[,]” Arkansas could not tax them

       without “project[ing] its powers beyond its boundaries and . . . tax[ing] an interstate

       transaction.” Id. at 328, 330. As such, the Supreme Court determined that Arkansas

       was prohibited from doing so under the then-prevailing interpretation of the

       Commerce Clause as categorically barring states from taxing interstate commerce,

       which was seen as residing within the exclusive province of Congress. Id. at 330.

¶ 11         Meanwhile, in General Trading, the Supreme Court of the United States

       upheld the imposition of an Iowa use tax levied against property brought into Iowa

       from the state of Minnesota for customers located within Iowa’s boundaries even

       though the Minnesota company whose goods were subject to the tax and which was
                    QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                      2022-NCSC-133

                                    Opinion of the Court



required to collect and then to remit the tax back to Iowa maintained no offices or

other places of business within the state. General Trading, 322 U.S. at 336. According

to the Supreme Court in its opinion in General Trading, Iowa’s imposition of a use

tax did not tax the “privilege of doing interstate business,” but rather the privilege of

enjoying one’s property within the state, regardless of its origin. Id. at 338. Requiring

the Minnesota seller to collect the tax was, in the Supreme Court’s view, simply a

“familiar and sanctioned device” to implement a use tax against the ultimate

consumer, an Iowa resident. Id. The high court thus justified Iowa’s imposition of the

tax on the grounds that:

             Of course, no State can tax the privilege of doing interstate
             business. That is within the protection of the Commerce
             Clause and subject to the power of Congress. On the other
             hand, the mere fact that property is used for interstate
             commerce or has come into an owner’s possession as a
             result of interstate commerce does not diminish the
             protection which he may draw from a State to the upkeep
             of which he may be asked to bear his fair share.

Id. (citation omitted). As Justice Douglas noted in his dissent in Dilworth, however,

the Supreme Court’s categorical rejection of the imposition of state sales tax and its

simultaneous countenance of a complementary use tax on the same transactions had

no practical effect on the ability of states to tax the receipt of goods from out of state.

Dilworth, 322 U.S. at 333–34 (Douglas, J., dissenting) (“But a use tax and a sales tax

applied at the very end of an interstate transaction have precisely the same economic

incidence. Their effect on interstate commerce is identical . . . there should be no
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                             2022-NCSC-133

                                           Opinion of the Court



       difference in result under the Commerce Clause where, as here, the practical impact

       on the interstate transaction is the same.”).

¶ 12         The    Dilworth    majority     addressed      this   apparent   contradiction   by

       acknowledging that, although a “sale[s] tax and a use tax in many instances may

       bring about the same result[,]” the two forms of tax “are different in conception, are

       assessments upon different transactions, and . . . may have to justify themselves on

       different constitutional grounds.” Id. at 330. In particular, the high court’s majority

       emphasized that a “sales tax is a tax on the freedom to purchase” whereas a “use tax

       is a tax on the enjoyment of that which was purchased.” Id. A use tax, according to

       the Supreme Court, was imposed only after the sale “had spent its interstate

       character” and therefore did not amount to a taxation of interstate commerce itself.

       Id. at 331. The Supreme Court thus reasoned that only the imposition of interstate

       sales tax by the states was prohibited by the Commerce Clause:

                    In view of the differences in the basis of these two taxes
                    and the differences in the relation of the taxing state to
                    them, a tax on an interstate sale like the one before us and
                    unlike the tax on the enjoyment of the goods sold, involves
                    an assumption of power by a State which the Commerce
                    Clause was meant to end. The very purpose of the
                    Commerce Clause was to create an area of free trade
                    among the several States.

       Id. at 330. This “free trade” philosophy laid the groundwork for the subsequent

       decisions of the Supreme Court of the United States in cases such as Freeman v.

       Hewit, 329 U.S. 249, 252 (1946) (holding that the Commerce Clause does not “merely
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       forbid a State to single out interstate commerce for hostile action” but precludes it

       from “taking any action which may fairly be deemed to have the effect of impeding

       the free flow of trade between States”), and Spector Motor Serv. v. O’Connor, 340 U.S.

       602, 603–10 (1951) (striking down a nondiscriminatory “privilege of doing business”

       franchise tax as imposed by Connecticut against a foreign corporation only engaged

       in interstate commerce on the basis that Congress has the exclusive power to tax the

       privilege of engaging in interstate commerce).

¶ 13         Nearly thirty years later, the Supreme Court began to disassociate its

       approach in this legal arena from the strict formalism that had characterized

       Dilworth and the Dilworth progeny. In 1977, the high court chose to expressly

       overrule Freeman and Spector, utilizing its opinion in Complete Auto Transit, Inc. v.

       Brady, 430 U.S. 274 (1977) to disavow the “free trade” theory which was articulated

       in Dilworth. Complete Auto Transit, Inc. was a Michigan corporation contracted for

       the purpose of transporting motor vehicles manufactured by General Motors

       Corporation outside of the state of Mississippi from a railhead in Jackson, Mississippi

       to dealers throughout the state. Id. at 276. Complete Auto argued that Mississippi

       did not have authority to impose a sales tax upon its transportation services since the

       company was “but one part of an interstate movement” and therefore immune to state

       taxation under the precedent set by cases such as Freeman and Spector. Id. at 277–

       78. In Complete Auto, the Supreme Court acknowledged that Freeman and Spector
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       had “reflect[ed] an underlying philosophy that interstate commerce should enjoy a

       sort of ‘free trade’ immunity from state taxation[,]” but the high court opted to follow

       the path paved by more recent decisions considering “not the formal language of the

       tax statute, but rather its practical effect.” Id. at 278–79. The Supreme Court

       criticized the Spector rule’s “holding that a tax on the ‘privilege’ of engaging in an

       activity in the State may not be applied to an activity that is part of interstate

       commerce” as having “no relationship to economic realities[,]” and rejected its blanket

       prohibition against the imposition of a direct tax on interstate sales regardless of

       whether it was fairly apportioned or nondiscriminatory. Id.

¶ 14         The Supreme Court in Complete Auto “abandoned the abstract notion that

       interstate commerce ‘itself’ cannot be taxed by the States[,]” recognizing, in its place,

       that “interstate commerce may be required to pay its fair share of state taxes.” D.H.

       Holmes Co. v. McNamara, 486 U.S. 24, 30–31 (1988). Alternatively, the high court

       elected to follow the line of cases sustaining taxes against Commerce Clause

       challenges where they “applied to an activity with a substantial nexus with the taxing

       State, [were] fairly apportioned, [did] not discriminate against interstate commerce,

       and [were] fairly related to the services provided by the State.” Complete Auto, 430

       U.S. at 279. This has become known as Complete Auto’s “four-part formulation” and

       provides the modern test for determining the constitutionality of a state tax imposed

       on interstate commerce regardless of its formal designation.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                             2022-NCSC-133

                                          Opinion of the Court



¶ 15          The Complete Auto test has since been applied to determine the

       constitutionality of various taxes levied against interstate commerce. D.H. Holmes,

       486 U.S.at 30; see, e.g., Okla. Tax Comm’n v. Jefferson Lines, Inc., 514 U.S. 175 (1995),

       superseded by statute on other grounds. These cases have made clear that Complete

       Auto’s declaration required the rejection of outdated precedent that “proscribed all

       taxation   formally   levied   upon    interstate   commerce”    or   encouraged   legal

       gamesmanship by drawing artificial boundaries around taxes that differed in form

       but not substance. Id. at 183 (“[W]e categorically abandoned . . . [such] formalism

       when [Complete Auto . . .] overruled Spector and Freeman.”); see also Dep’t of Revenue.

       v. Ass’n of Wash. Stevedoring Cos., 435 U.S. 734, 745 (1978) (“Because the tax in the

       present case is indistinguishable from the taxes at issue in Puget Sound and in Carter

       & Weekes [prohibiting state taxation of the gross receipts of businesses involved in

       the unloading of interstate cargo vessels on the grounds that such taxes were

       prohibited by the Commerce Clause], the Stevedoring Cases control today’s decision

       on the Commerce Clause issue unless more recent precedent and a new analysis

       require rejection of their reasoning. We conclude that Complete Auto . . . requires such

       rejection.”) (emphasis added). Cf. Quill Corp. v. North Dakota, 504 U.S. 298, 310–11

       (1992) (“Complete Auto rejected Freeman and Spector’s formal distinction between

       ‘direct’ and ‘indirect’ taxes on interstate commerce because that formalism allowed

       the validity of statutes to hinge on ‘legal terminology,’ ‘draftsmanship and
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       phraseology.’ ” (citation omitted)), overruled on other grounds by South Dakota v.

       Wayfair, Inc., 138 S. Ct. 2080 (2018).

¶ 16         The Dilworth/General Trading dichotomy was exactly such a formalistic

       distinction that turned upon legal draftsmanship as opposed to differences in the

       practical effect of a use tax as compared to a sales tax. It would further appear that

       the Supreme Court of the United States has wholly abandoned the free trade theory

       which had provided for the distinction’s unsteady foundation. See Complete Auto, 430

       U.S. at 278–79. In the instant case, however, petitioner and its amicus curiae caution

       that this Court is not authorized to engage in an “anticipatory overruling” of Supreme

       Court precedent interpreting federal law, regardless of how “moth-eaten” its

       underlying logic has become. See Rodriguez de Quijas v. Shearson/Am. Express, Inc.,

       490 U.S. 477, 484 (1989) (“If a precedent of [the U.S. Supreme] Court has direct

       application in a case, yet appears to rest on reasons rejected in some other line of

       decisions, [other courts] should follow the case which directly controls, leaving to this

       Court the prerogative of overruling its own decisions.”). Nonetheless, there is no

       “magic words” requirement that must be used for the nation’s premier legal forum to

       overrule its own precedent; indeed, it may implicitly overrule precedent by issuing a

       decision in direct contradiction with its prior holdings. See Miller Bros. Co. v.

       Maryland, 347 U.S. 340, 344 (1954) (“Our decisions are not always clear as to the

       grounds on which a tax is supported, especially where more than one exists; nor are
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       all of our pronouncements . . . consistent or reconcilable. A few have been specifically

       overruled, while others no longer fully represent the present state of the law.”). Where

       two precedents are flatly irreconcilable, the latter in time controls.

       B. Wayfair’s application of Complete Auto to North Dakota’s sales tax regime

¶ 17         We are in the fortuitous position of not having to discern whether Dilworth

       was automatically retained within the Supreme Court’s decision in Complete Auto or

       whether we were compelled to engage in an anticipatory overruling of a federal

       precedent whose underlying logic has been abandoned but whose direct holding has

       never been specifically readdressed. Instead, we can confidently look to the

       application by the Supreme Court of the United States of the Complete Auto test to a

       materially identical tax regime in South Dakota v. Wayfair, Inc., 138 S. Ct. 2080

       (2018) to guide our analysis. Since Wayfair is directly applicable to the case before

       us, its holding supersedes Dilworth to the extent that the two precedents are in

       conflict with one another and guide our own path forward.

¶ 18         Wayfair overruled a line of precedent which prohibited states from requiring

       sellers to collect and to remit state sales or use tax unless they maintained a physical

       presence within the state. See Nat’l Bellas Hess, Inc. v. Dep’t of Revenue, 386 U. S.

       753 (1967); Quill Corp. v. North Dakota, 504 U. S. 298 (1992). In 2016, the state of

       South Dakota enacted “An Act to provide for the collection of sales taxes from certain

       remote sellers, to establish certain Legislative findings, and to declare an emergency”
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       and invited the Supreme Court to reconsider this precedent in light of the fact that

       the modern proliferation of remote e-commerce vendors like Wayfair was “seriously

       eroding the sales tax base” and “causing revenue losses and imminent harm . . .

       through the loss of critical funding for state and local services.” Wayfair, 138 S. Ct. at

       2088 (alteration in original) (quoting S.B. 106, 2016 Leg. Assembly, 91st Sess. § 8(1)

       (S.D. 2016) (S.B. 106)). The Act required sellers who delivered more than $100,000

       worth of goods to South Dakota customers or made more than 200 individual

       transactions for the delivery of goods into the state to collect and remit sales tax “as

       if [they] had a physical presence in the State.” Id. at 2089 (quoting S.B. 106, § 1).

¶ 19         Wayfair challenged the South Dakota law under the Supreme Court’s

       precedent in Quill, which affirmed the rule articulated in Bellas Hess that a state

       may not require a seller without any physical presence within the state to collect and

       remit sales or use tax for the sale of goods for delivery into the state. Quill, 504 U.S.

       298. Bellas Hess, which was decided prior to the Supreme Court’s decision in

       Complete Auto, held that requiring sellers “whose only connection with customers in

       the State [was] by common carrier or . . . mail” to collect and remit state use tax both

       “violate[d] the Due Process Clause of the Fourteenth Amendment and create[d] an

       unconstitutional burden upon interstate commerce[,]” in violation of the Commerce

       Clause. Bellas Hess, 386 U.S. at 756, 758. In Quill, the high court overturned the due

       process holding in Bellas Hess on the grounds that its “due process jurisprudence
                   QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                      2022-NCSC-133

                                   Opinion of the Court



ha[d] evolved substantially in the 25 years since Bellas Hess,” abandoning

“formalistic tests” concerning a defendant’s presence within the forum state for a

“more flexible inquiry into whether a defendant’s contacts with the forum made it

reasonable . . . to require it to defend the suit in that State.” Quill, 504 U.S. at 307.

The high court went on to say that:

             Comparable reasoning justifies the imposition of the
             collection duty on a mail-order house that is engaged in
             continuous and widespread solicitation of business within
             a State. Such a corporation clearly has “fair warning that
             [its] activity may subject [it] to the jurisdiction of a foreign
             sovereign.” In “modern commercial life” it matters little
             that such solicitation is accomplished by a deluge of
             catalogs rather than a phalanx of drummers: The
             requirements of due process are met irrespective of a
             corporation's lack of physical presence in the taxing State.
             Thus, to the extent that our decisions have indicated that
             the Due Process Clause requires physical presence in a
             State for the imposition of duty to collect a use tax, we
             overrule those holdings as superseded by developments in
             the law of due process.

                    In this case, there is no question that Quill has
             purposefully directed its activities at North Dakota
             residents, that the magnitude of those contacts is more
             than sufficient for due process purposes, and that the use
             tax is related to the benefits Quill receives from access to
             the State. We therefore agree with the North Dakota
             Supreme Court’s conclusion that the Due Process Clause
             does not bar enforcement of that State’s use tax against
             Quill.

Id. at 308 (alterations in original) (citation omitted). The Supreme Court did not,

however, overrule the holding in Bellas Hess that such an imposition was in violation
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       of the Commerce Clause. The high court distinguished the physical presence

       requirement in Bellas Hess from those distinctions articulated in other cases that had

       been overturned by its decision in Complete Auto by explaining that:

                           Complete Auto, it is true, renounced Freeman and its
                    progeny as “formalistic.” But not all formalism is alike.
                    Spector’s formal distinction between taxes on the “privilege
                    of doing business” and all other taxes served no purpose
                    within our Commerce Clause jurisprudence, but stood
                    “only as a trap for the unwary draftsman.” In contrast, the
                    bright-line rule of Bellas Hess furthers the ends of the
                    dormant Commerce Clause. Undue burdens on interstate
                    commerce may be avoided not only by a case-by-case
                    evaluation of the actual burdens imposed by particular
                    regulations or taxes, but also, in some situations, by the
                    demarcation of a discrete realm of commercial activity that
                    is free from interstate taxation. Bellas Hess followed the
                    latter approach and created a safe harbor for vendors
                    “whose only connection with customers in the [taxing]
                    State is by common carrier or the United States mail.”
                    Under Bellas Hess, such vendors are free from state-
                    imposed duties to collect sales and use taxes.

       Id. at 314–15 (alteration in original) (citations omitted). Instead, the Court in Quill

       held that Complete Auto had incorporated Bellas Hess’s physical presence rule into

       the first prong of its four-part test. Id. at 311 (“Bellas Hess . . . stands for the

       proposition that a vendor whose only contacts with the taxing State are by mail or

       common carrier lacks the ‘substantial nexus’ required by the Commerce Clause.”).

¶ 20         Citing these cases as binding precedent, Wayfair moved for, and was granted,

       summary judgment in its favor at the state trial court level on the grounds that it did

       not have substantial nexus with South Dakota due to the lack of physical presence
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       within the state. The South Dakota Supreme Court affirmed the lower court’s

       decision pursuant to Quill and South Dakota petitioned the Supreme Court of the

       United States for a writ of certiorari.

¶ 21         After South Dakota had petitioned for a writ of certiorari, but before the

       Supreme Court agreed to hear the case, contemporary tax commentators faulted the

       state for drafting its Act to “attack the physical presence rule only in the context of

       sales taxes[,]” thereby raising the specter not only of Bellas Hess and Quill, but of

       Dilworth and its progeny. Hayes R. Holderness & Matthew C. Boch, Did South

       Dakota Neglect Transactional Nexus in Its Bill to Kill Quill?, Bloomberg BNA (Dec.

       6, 2017) [hereinafter Holderness & Boch, Did South Dakota Neglect Transactional

       Nexus]. Specifically, despite a dearth of cases explicitly acknowledging such a

       distinction, academics had begun to identify that Complete Auto’s “substantial nexus”

       requirement could be broken down into two, separate inquiries: first, so-called

       “personal” or “entity nexus” which requires each taxed entity to have a substantial

       connection to the taxing state (and, under the precedent set by Bellas Hess and Quill,

       to maintain a physical presence within the state), and second, so-called “transactional

       nexus,” which requires each taxed transaction to have a substantial connection to the

       taxing state. See Jeffrey A. Friedman & Kendall L. Houghton, The Other Nexus:

       Transactional Nexus and the Commerce Clause, 4 St. & Local Tax Law., 19, 22–33

       (1999). According to some legal scholars, Dilworth had been incorporated in part into
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       Complete Auto through the concept of transactional nexus, and therefore states

       remained prohibited from imposing sales tax on transactions for goods delivered into

       the state by common carrier where title and possession transferred outside of the

       taxing state for lack of sufficient nexus even where a complementary use tax would

       be upheld. See id.; Breen M. Schiller & Daniel L. Stanley, Nexus News: The

       Reemergence of Transactional Nexus, J. St. Taxation 9, 11–12 (Winter 2021).

¶ 22         These commentators theorized that South Dakota’s “oversight” in drafting its

       Act to require remote sellers shipping their goods into the state to collect sales tax

       but not use tax might impact the Wayfair case in one of four ways: (1) the Court might

       deny certiorari on the grounds that the Act addressed only sales tax; (2) the Court

       might grant certiorari and revisit not only Quill, but also Dilworth; (3) the Court

       might grant certiorari and note that South Dakota would have to extend its statute

       to cover use tax before it could require such tax to be collected pursuant to Dilworth;

       or (4) the Court might grant certiorari and overrule Quill without addressing

       Dilworth or its progeny, thereby “implicitly suggesting that the transactional nexus

       distinction between sales and use taxes is of little or no importance.” Holderness &

       Boch, Did South Dakota Neglect Transactional Nexus. Indeed, the Court, without

       ever addressing Dilworth, overruled Quill and held that there was sufficient nexus

       between Wayfair and South Dakota for the imposition of sales tax.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



¶ 23         The Supreme Court accepted South Dakota’s invitation to reconsider the

       physical presence requirement established in Bellas Hess and held to have been

       incorporated into the Complete Auto test in Quill. The high court decided to overrule

       both Bellas Hess and Quill on the grounds that the “physical presence rule . . . [was]

       unsound and incorrect.” Wayfair, 138 S. Ct. at 2099. The Supreme Court held that

       the physical presence rule was “not a necessary interpretation of Complete Auto’s

       nexus requirement” but, rather, was closely related to the minimum contacts

       required under the Due Process Clause of the Fourteenth Amendment. Id. at 2085.

       However, as Quill itself had ceded, “a business need not have a physical presence in

       a State to satisfy the demands of due process.” Id. at 2093.

¶ 24         Further, the Wayfair Court explicitly repudiated the formalistic Commerce

       Clause jurisprudence of eras past as incompatible with modern legal precedents and

       economic realities. Id. at 2094. The high court pointed out the recognition that

       Complete Auto and its progeny had “eschewed formalism for a sensitive, case-by-case

       analysis of purposes and effects.” Id. (quoting West Lynn Creamery, Inc. v. Healy, 512

       U.S. 186, 201 (1994)). The Supreme Court instead held that:

                    So long as a state law avoids “any effect forbidden by the
                    Commerce Clause,” courts should not rely on anachronistic
                    formalisms to invalidate it. The basic principles of the
                    Court’s Commerce Clause jurisprudence are grounded in
                    functional, marketplace dynamics; and States can and
                    should consider those realities in enacting and enforcing
                    their tax laws.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       Id. at 2094–95 (citation omitted). Even though the Wayfair Court clearly understood

       that South Dakota’s statute at issue involved the imposition of sales tax and not use

       tax, nonetheless the highest tribunal did not draw any legal distinction between the

       two. See Wayfair, 138 S. Ct. at 2089 (“[T]he Act requires out-of-state sellers to collect

       and remit sales tax ‘as if the seller had a physical presence in the state.’ ” (emphasis

       added) (quoting S.B. 106, § 1)). The Court did not discuss Dilworth or “transactional

       nexus” as a concept separate and apart from “substantial nexus” at all. Conversely,

       the Supreme Court held that, “[i]n the absence of Quill and Bellas Hess, the first

       prong of the Complete Auto test simply asks whether the tax applies to an activity

       with a substantial nexus with the taxing State.” Id. at 2099. There, the high court

       held that the nexus between Wayfair and South Dakota was “clearly sufficient based

       on both the economic and virtual contacts respondents have with the State.” Id. The

       Supreme Court went on to conclude that “the substantial nexus requirement of

       Complete Auto [was] satisfied in [that] case[,]” id. at 2099, and remanded for further

       proceedings not inconsistent with its decision, id. at 2100.

¶ 25         The significance of the Wayfair decision was not lost on either the states or on

       interstate businesses in their capacity as the states’ impending taxpayers. In its

       wake, South Dakota and Wayfair entered into a settlement agreement by which

       Wayfair would collect state sales tax beginning on 1 January 2019, and many states

       began using South Dakota’s law as a model as they adopted statutes requiring the
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       collection of sales tax by remote sellers. See Richard D. Pomp, Wayfair: Its

       Implications and Missed Opportunities, 58 J. L. & Pol’y 1, 9–10 n.55 (2019); Jennifer

       Karpchuk, States Could Use Wayfair Laws To Fix Depleted Budgets, Law360 (July

       15, 2020) [hereinafter Karpchuk, States Could Use Wayfair Laws]. This revenue had

       become particularly vital as online retail transactions proliferated while states

       continued to contend with a public health crisis. See Karpchuk, States Could Use

       Wayfair Laws; see also Wayfair, 138 S. Ct. at 2097 (“Though Quill was wrong on its

       own terms when it was decided in 1992, since then the Internet revolution has made

       its earlier error all the more egregious and harmful.”). In order to remain under the

       auspices of the Wayfair decision, many such states intentionally adopted those

       aspects of South Dakota’s law that were mentioned most favorably by the Court. See,

       e.g., Jay Hancock, The Wayfair Sales Tax Case: Companies Without a Physical

       Presence Required to Collect Sales Tax, LBMC (Mar. 1, 2022) (detailing which states

       adopted “economic nexus” thresholds of $100,000 or more for the imposition of sales

       tax on remote sellers after Wayfair).

¶ 26         On 7 August 2018, the North Carolina Department of Revenue issued a

       directive requiring remote sellers making gross sales in excess of $100,000 or

       conducting 200 or more separate transactions to North Carolina customers to begin

       collecting state sales tax in accordance with Wayfair. N.C. Dep’t Rev., SD-18-6 (Aug.

       7, 2018). This rule was limited to prospective application, which brought about
                    QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                     2022-NCSC-133

                                   Opinion of the Court



respondent’s exclusion of those sales which were made by petitioner before the

corporation first established a physical presence in North Carolina by hiring an in-

state sales representative in September 2009. Prior to Wayfair, however, North

Carolina’s sales tax regime already paralleled South Dakota’s in several key respects,

given each state’s membership in the Streamlined Sales and Use Tax Agreement

(SSUTA). See An Act to Enable North Carolina to Enter the Streamlined Sales and

Use Tax Agreement, S.L. 2001-347, §§ 1.1–3.3, 2001 N.C. Sess. Laws 1041, 1041–60;

S.D. Codified Laws § 10-45C-3 (2010). As member-states, North Carolina’s and South

Dakota’s tax regimes are largely governed by the same definitions and sourcing

principles. As such, many aspects of their respective tax laws are nearly identical,

including, inter alia:

 South Dakota                                  North Carolina
 Sales tax is assessed against goods or        Sales are sourced to the state in which
 services to be delivered into South           the product or service was received for
 Dakota for receipt by in-state customers.     the purposes of assessing sales tax.
 S.B. 106, § 1 (2016).                         N.C.G.S. § 105-164.4B(a)(2) (2009).
 South Dakota defines to “receive” as          “Receipt” is defined as “taking
 “(a) the taking possession of tangible        possession     of   tangible   personal
 personal property; (b) making first use       property, making first use of services,
 of services; or (c) taking possession of or   or taking possession or making first use
 making first use of any product               of digital goods, whichever comes first”
 transferred electronically, whichever         but does not include possession by a
 comes first” excluding possession by a        shipping company on behalf of the
 shipping company on behalf of the             purchaser. Sales and Use Tax Bulletin
 purchaser. S.D. Admin. R. 64:06:01:62         4-1A.
 (2015).

 Sales or use tax is due based on the          Direct mail is sourced to the location
 locations to which the advertising and        where it is delivered if the purchaser
                  QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                    2022-NCSC-133

                                  Opinion of the Court



promotional direct mail is delivered.        provides the seller with information to
Other direct mail is sourced to the          show the jurisdictions to which the
address for the purchaser contained          direct mail is to be delivered. N.C.G.S. §
within the seller’s records. S.D. Admin.     105-164.4B(d)(2) (2009).
R. 64:06:01:68 (2010).
A use tax is imposed for the in-state use,   A complementary use tax applies when
storage, or consumption of tangible          goods that are purchased out of state
goods at the same rate as would have         are brought into the state for their use,
been applied had the goods been              storage, or consumption. N.C.G.S. §
purchased in South Dakota. S.D.              105-164.6(a)(1) (2009).
Codified Laws § 10-46-2 (2010).
The imposition of state use tax is           North Carolina allows sellers to credit
reduced by the amount of sales or use        the amount of sales or use tax paid on
tax previously paid in another state for     an item in another state against the tax
the same property. S.D. Codified Laws §      imposed under North Carolina law.
10-46-6.1 (2010).                            N.C.G.S. § 105-164.6(c)(2) (2009).
Remote sellers are required to collect       Remote sellers are only obligated to
and remit sales tax as if they had a         collect state sales tax if they conduct
physical presence within the state if        significant in-state activity such as
they make sales exceeding $100,000 or        making at least 200 separate sales or
200 or more separate transactions to         $100,000 worth of sales to in-state
South Dakota customers over the course       customers over the course of a year.
of a year. S.D. Codified Laws § 10-64-2      This     applies   only    prospectively
(2016). This applies only prospectively      beginning 1 November 2018. N.C. Dep’t
following the passage of the Act. S.B.       Rev., SD-18-6 (Aug. 7, 2018).
106, §§ 5, 3, 8(10) (2016).
South Dakota can extract sellers’            North Carolina can extract a seller’s
registration information from the            information     from     the    central
central registration system. The state       registration system, allows sellers to
further allows sellers to register without   register without a signature, and
a signature and permits agents to            permits agents to register on behalf of
register on behalf of sellers. S.D.          sellers. N.C.G.S. §§ 105-164.29, 105-
Codified Laws §§ 10-45C-3, 10-45C-5,         164.42E(4), 105-164.42I (2009).
10-45-24 (2010).
South Dakota provides state-level            North Carolina provides state-level
administration of state and local sales      administration of state and local sales
and use taxes. Sellers are required to       and use taxes. Sellers are required to
register, file returns, and remit funds at   register with, file returns with, and
the state level. South Dakota requires       remit funds to a state-level authority.
sellers to file only one return each tax     The state requires sellers to file only
                         QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       period for the state and all of its local one tax return each period for the state
       jurisdictions. S.D. Codified Laws § 10- and all local jurisdictions. N.C.G.S. §§
       45C-5 (2010).                                  105-164.16, 105-469, 105-471, 105-
                                                      483, 105-498, 105-507.2, 105-509.1,
                                                      105-510.1, 105-511.3 (2009).
       South Dakota uses the definitions North Carolina uses the SSUTA
       provided by the SSUTA to define the definitions to define the following
       following terms, inter alia: “bundled terms, inter alia: “bundled transaction,”
       transaction,” “delivery charges,” “direct “delivery charges,” “direct mail,” “lease
       mail,” “lease or rental,” “purchase price,” or rental,” “purchase price,” “retail sale
       “retail sale or sale at retail,” “sales or sale at retail,” “sales price,” and
       price,” and “tangible personal property.” “tangible personal property.” N.C.G.S.
       S.D. Codified Laws §§ 10-45-1, 10-45- §§ 105-164.3, 164.4D (2009).
       1.5, 10-45-1.9, 10-45-1.12, 10-45-1.13,
       10-45-1.14, 10-45-1(4), 10-45-1(10), 10-
       45-94.1 (2010).
       South Dakota reviews sales tax software North Carolina reviews sales tax
       submitted for certification as Certified software submitted for certification as
       Automated Software (CAS) and provides CAS and provides liability relief for
       liability relief to sellers for their reliance reliance on such software. N.C.G.S. §§
       on such software. S.D. Codified Laws § 105-164.42H, 105-164.42I (2009).
       10-45C-7 (2010).

       C. Applying Complete Auto’s four-part formulation to North Carolina’s tax

¶ 27         Because North Carolina’s imposition of sales tax under the circumstances

       presented in this case does not differ from South Dakota’s in any respect that is

       legally significant to this matter, and because both states have incorporated the

       SSUTA’s uniform rules and definitions into their sales tax and use tax regimes, we

       follow the Supreme Court’s precedent in Wayfair and apply the four-part test in

       Complete Auto to determine its constitutionality. Under the “now-accepted

       framework for state taxation” provided by Complete Auto, courts will sustain a tax

       imposed on interstate commerce as long as it: “(1) applies to an activity with a
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       substantial nexus with the taxing State, (2) is fairly apportioned, (3) does not

       discriminate against interstate commerce, and (4) is fairly related to the services the

       State provides.” Wayfair, 138 S. Ct. at 2091. We uphold North Carolina’s tax against

       petitioner’s Commerce Clause challenge because petitioner’s activities have a

       substantial nexus with North Carolina and the imposition of sales tax on petitioner’s

       sales to North Carolina customers is fairly apportioned, nondiscriminatory, and fairly

       related to the services provided by the state. We further hold that North Carolina’s

       assessment of sales tax on the sales at issue does not offend petitioner’s right to due

       process under the Due Process Clause of the Constitution of the United States.

          1. Substantial Nexus

¶ 28         Despite petitioner’s contention otherwise, the Wayfair Court addressed the

       first requirement of Complete Auto’s four-part test—substantial nexus—in its

       entirety by holding that, “[i]n the absence of Quill and Bellas Hess, the first prong of

       the Complete Auto test simply asks whether the tax applies to an activity with a

       substantial nexus with the taxing State.” Id. at 2099. Specifically, the Supreme Court

       held that Wayfair’s “economic and virtual contacts” provided a “clearly sufficient”

       nexus for the imposition of sales tax in light of the fact that South Dakota’s act only

       applied to sellers delivering more than $100,000 worth of goods or services into the

       state or making 200 or more separate transactions for the delivery of goods or services

       into the state on an annual basis. Id. According to the high court, this “quantity of
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       business could not have occurred unless the seller availed itself of the substantial

       privilege of carrying on business in South Dakota.” Id. Since a nexus is established

       whenever a taxpayer “avails itself of the substantial privilege of carrying on business

       in that jurisdiction,” Polar Tankers, Inc. v. City of Valdez, 557 U. S. 1, 11 (2009)

       (quotation marks omitted), the Wayfair Court held that the substantial nexus

       requirement of Complete Auto had been clearly satisfied. Wayfair, 138 S. Ct. at 2099.

¶ 29         Although the Supreme Court of the United States in Wayfair did not

       specifically disaggregate substantial nexus into its component parts of transactional

       and personal nexus, it did begin its discussion by dispensing with the subject properly

       considered as constituting the transactional nexus issue before proceeding to the

       physical presence requirement as an aspect of personal nexus. The high court stated:

                           All agree that South Dakota has the authority to tax
                    these transactions. S.B. 106 applies to sales of “tangible
                    personal property, products transferred electronically, or
                    services for delivery into South Dakota.” § 1 (emphasis
                    added). “It has long been settled” that the sale of goods or
                    services “has a sufficient nexus to the State in which the
                    sale is consummated to be treated as a local transaction
                    taxable by that State.” [Jefferson Lines, 514 U.S. at 184];
                    see also 2 C. Trost & P. Hartman, Federal Limitations on
                    State and Local Taxation 2d § 11:1, p. 471 (2003)
                    (“Generally speaking, a sale is attributable to its
                    destination”).


       Id. at 2092–93. By citing its decision in Jefferson Lines, South Dakota’s sourcing

       statute, and a treatise on federal regulation of state and local taxation, the Supreme
                           QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                              2022-NCSC-133

                                            Opinion of the Court



       Court did not so much neglect transactional nexus as it summarily dismissed any

       notion that South Dakota might not have authority to tax the sales at issue on the

       grounds of both general taxing principles and the state’s specific destination-based

       sourcing statute.

¶ 30          The facts presented in the case at bar provide equal, if not greater, support for

       a finding of substantial nexus. Petitioner has clearly availed itself of the substantial

       privilege of carrying on its own business in North Carolina through both its economic

       and physical contacts with the state. Petitioner processed approximately $20 million

       worth of orders for delivery into the state between 2009 and 2011. This is well above

       the annual threshold of $100,000 cited favorably in Wayfair. Further, unlike the

       remote sellers implicated in Wayfair, petitioner has maintained a physical presence

       within North Carolina for the relevant time period by employing a sales

       representative to solicit sales both within and from outside of the state. Finally, as a

       member of the SSUTA, North Carolina employs the same destination-based sourcing

       principles as South Dakota, which attribute a sale to the state in which the goods or

       services were received for the purpose of assessing state sales tax. Compare S.B. 106

       § 1, with N.C.G.S. § 105-164.4B(a)(2). We therefore hold that there is also substantial

       nexus here.2



              2  Although the Court only reached and ruled on the issue of nexus in Wayfair, we note
       that it also looked favorably to several features of South Dakota’s statute in anticipating how
       the Act may be further evaluated on remand:
                           QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                              2022-NCSC-133

                                            Opinion of the Court



          2. Fair Apportionment

¶ 31          The second requirement of the Complete Auto test serves “to ensure that each

       State taxes only its fair share of an interstate transaction” and to prevent “multiple

       taxation” of the same transaction by more than one state. Jefferson Lines, 514 U.S.

       at 184–85. The Supreme Court addressed the issue of malapportionment in Jefferson

       Lines in the context of the state of Oklahoma’s imposition of a state sales tax on the

       sale of bus tickets sold within the state for travel into other states. Id. at 177–78. In

       Jefferson Lines, the Court began by stating that:

                          For over a decade now, we have assessed any threat
                     of malapportionment by asking whether the tax is


                             The question remains whether some other principle in
                     the Court’s Commerce Clause doctrine might invalidate the Act.
                     Because the Quill physical presence rule was an obvious barrier
                     to the Act’s validity, these issues have not yet been litigated or
                     briefed, and so the Court need not resolve them here. That said,
                     South Dakota’s tax system includes several features that appear
                     designed to prevent discrimination against or undue burdens
                     upon interstate commerce. First, the Act applies a safe harbor to
                     those who transact only limited business in South Dakota.
                     Second, the Act ensures that no obligation to remit the sales tax
                     may be applied retroactively. S.B. 106, §5. Third, South Dakota
                     is one of more than 20 States that have adopted the Streamlined
                     Sales and Use Tax Agreement. This system standardizes taxes
                     to reduce administrative and compliance costs: It requires a
                     single, state level tax administration, uniform definitions of
                     products and services, simplified tax rate structures, and other
                     uniform rules. It also provides sellers access to sales tax
                     administration software paid for by the State. Sellers who
                     choose to use such software are immune from audit liability.

       Wayfair, 138 S. Ct. at 2099–2100. Each of these features is reflected in North Carolina’s own
       laws, as detailed in the table above.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



                    “internally consistent” and, if so, whether it is “externally
                    consistent” as well. Internal consistency is preserved when
                    the imposition of a tax identical to the one in question by
                    every other State would add no burden to interstate
                    commerce that intrastate commerce would not also bear.
                    This test asks nothing about the degree of economic reality
                    reflected by the tax, but simply looks to the structure of the
                    tax at issue to see whether its identical application by every
                    State in the Union would place interstate commerce at a
                    disadvantage as compared with commerce intrastate. A
                    failure of internal consistency shows as a matter of law that
                    a State is attempting to take more than its fair share of
                    taxes from the interstate transaction, since allowing such
                    a tax in one State would place interstate commerce at the
                    mercy of those remaining States that might impose an
                    identical tax . . . .

                            External consistency, on the other hand, looks not to
                    the logical consequences of cloning, but to the economic
                    justification for the State’s claim upon the value taxed, to
                    discover whether a State’s tax reaches beyond that portion
                    of value that is fairly attributable to economic activity
                    within the taxing State. Here, the threat of real multiple
                    taxation (though not by literally identical statutes) may
                    indicate a State’s impermissible overreaching.

       Id. at 185 (citations omitted).

¶ 32         The Supreme Court of the United States held in Jefferson Lines that

       Oklahoma’s tax was both internally and externally consistent. Id. at 185–96. First,

       the high court determined that the tax was internally consistent because if every

       state were to impose an identical tax (i.e. a tax on ticket sales within the state for

       travel originating in that state), no sale would be subject to more than one such tax

       because each would be attributable to only one lone state. Id. at 185. And second, the
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       Supreme Court concluded that the tax was externally consistent because “[a] sale of

       goods is most readily viewed as a discrete event facilitated by the laws and amenities

       of the place of sale,” and thus the high court had “consistently approved taxation of

       sales without any division of the tax base among different States” by permitting the

       state in which the sale is deemed to have taken place to tax the entire purchase price.

       Id. at 186. In Jefferson Lines, the Supreme Court declared that the sale of a bus ticket

       within Oklahoma for transit out of the state was properly deemed a local event

       because the taxable event was comprised of the “agreement, payment, and delivery

       of some of the services in the taxing State” and “no other State [could] claim to be the

       site of the same combination.” Id. at 190. Further, “the combined events of payment

       for a ticket and its delivery for present commencement of a trip [were] commonly

       understood to suffice for a sale.” Id. at 191. The high court therefore decided that

       Oklahoma could levy a sales tax upon the entire purchase price of the ticket even

       though the service it entailed included travel across other states. Id. at 186–96.

¶ 33         North Carolina’s imposition of sales tax on the sales at issue in this case is

       likewise both internally and externally consistent. First, the tax is internally

       consistent because, as in Jefferson Lines, every state could impose an identical

       destination-based sales tax without any duplicative effect since each sale would only

       be attributable to a single state. Indeed, most states—including but not limited to,

       SSUTA member-states—have destination-based sourcing statutes that attribute
                      QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                          2022-NCSC-133

                                        Opinion of the Court



sales to the state in which the goods or services are to be received and impose state

sales taxes accordingly. And second, the tax is externally consistent because, as the

Court recognized in Wayfair, a sale of goods is generally attributable to its

destination. Wayfair, 138 S. Ct. at 2092–93. Unlike Arkansas in Dilworth, North

Carolina has state law addressing where a sale is deemed to have taken place for the

purpose of assessing state sales tax. North Carolina’s sourcing statute traces the sale

of goods to their location of receipt and printed materials to the mailing address

provided by purchasers, notwithstanding delivery to a common carrier f.o.b.3 in

another state. N.C.G.S. § 105-164.4B(a)(2), (d)(2)(b); N.C.G.S § 105-164.4E (2009). As

in Jefferson Lines, “no other State [could] claim to be the site of the same” since each

purchase of goods or materials is delivered to only one mailing address located within

one destination state. North Carolina has joined a number of states which have

adopted destination-based sourcing principles; beyond the twenty-three states which

are members of the SSUTA, thirty-five of the fifty states in the nation, along with the

District of Columbia, currently define the sale of goods according to their ultimate

destination. Jennifer Faubion, Tax Burden Analysis and Review of Recent Significant

Changes: Presentation to the Legislative Finance Committee (July 20, 2022),

https://www.nmlegis.gov/handouts/ALFC%20072022%20Item%205%20Tax%20Burd

en%20Analysis%20and%20Review%20of%20Recent%20Significant%20Changes.pdf.


      3   “F.o.b.” is an abbreviation for “free on board.”
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                               2022-NCSC-133

                                           Opinion of the Court



       This list of states includes Wisconsin—the state in which petitioner maintains its

       headquarters and from which petitioner ships many of its orders—whose sourcing

       rules are materially identical to North Carolina’s sourcing rules as a fellow SSUTA

       member. Wis. Stat. § 77.522(1)(b), (1)(c) (2010). Consequently, none of these states

       will assess duplicate sales tax, since they all define a sale as occurring at the point of

       destination: one address located within one state. Finally, North Carolina and other

       states provide an additional safeguard against multiple taxation by providing a credit

       to sellers in the amount of any sales tax or use tax already paid on a particular

       purchase. N.C.G.S. § 105-164.6(c)(2) (2009).

¶ 34         For these reasons, we hold that North Carolina’s assessment of sales tax on

       the sales at issue is as externally consistent as it is internally consistent.

          3. Nondiscrimination

¶ 35         The    requirement     that   a    tax   imposed     on   interstate   commerce   be

       nondiscriminatory serves to avoid the “multiplication of preferential trade areas

       destructive of the very purpose of the Commerce Clause,” Dean Milk Co. v. City of

       Madison, 340 U.S. 349, 356 (1951), by preventing states from “providing a direct

       commercial advantage to local business,” Nw. States Portland Cement Co. v.

       Minnesota, 358 U.S. 450, 458 (1959); see also Maryland v. Louisiana, 451 U.S. 725,

       754 (1981). A law is therefore discriminatory if it “tax[es] a transaction or incident

       more heavily when it crosses state lines than when it occurs entirely within the
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       State.” Armco Inc. v. Hardesty, 467 U.S. 638, 642 (1984). On the other hand, a tax

       structure that applies the same rate to in-state and out-of-state transactions and

       provides a credit for those taxes paid in another state is nondiscriminatory as a

       matter of law. See D.H. Holmes, 486 U.S. at 32 (“The Louisiana tax structure likewise

       does not discriminate against interstate commerce. The use tax is designed to

       compensate the State for revenue lost when residents purchase out of state goods for

       use within the State. It is equal to the sales tax applicable to the same tangible

       personal property purchased in-state . . . .”).

¶ 36         Here, North Carolina imposes the same sales tax on all purchases made for

       delivery to North Carolina customers regardless of the origin of the goods or the

       location of the seller. Further, the state maintains a complementary tax structure

       that imposes sales tax and use tax at an equal rate and provides a credit against the

       assessment of use tax for sales tax paid to another state. N.C.G.S. § 105-164.6(a),

       (c)(2). As such, North Carolina does not impose any greater burden on the purchase

       of goods from out of state than it does on transactions which are entirely intrastate.

       Therefore, the tax is nondiscriminatory as a matter of law.

          4. Fair Relation

¶ 37         The fourth and final prong of the Complete Auto test requires that the

       assessment of tax be fairly related to services provided by the state to its taxpayers.

       However, the state does not need to provide a “detailed accounting” of the services
                  QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                    2022-NCSC-133

                                  Opinion of the Court



provided to each taxpayer based on the taxpayer’s in-state activities; instead, the

state may simply demonstrate the provision of ordinary public services which are

advantageous to the execution of the taxpayer’s business within the state. In D.H.

Holmes, for instance, the Supreme Court found that:

                     Complete Auto requires that the tax be fairly related
             to benefits provided by the State, but that condition is also
             met here. Louisiana provides a number of services that
             facilitate Holmes’ sale of merchandise within the State: It
             provides fire and police protection for Holmes’ stores, runs
             mass transit and maintains public roads which benefit
             Holmes’ customers, and supplies a number of other civic
             services from which Holmes profits. To be sure, many
             others in the State benefit from the same services; but that
             does not alter the fact that the use tax paid by Holmes, on
             catalogs designed to increase sales, is related to the
             advantages provided by the State which aid Holmes’
             business.

D.H. Holmes, 486 U.S. at 32. Similarly, in Jefferson Lines, the high court found that:

                     The fair relation prong of Complete Auto requires no
             detailed accounting of the services provided to the taxpayer
             on account of the activity being taxed, nor, indeed, is a
             State limited to offsetting the public costs created by the
             taxed activity. If the event is taxable, the proceeds from the
             tax may ordinarily be used for purposes unrelated to the
             taxable event. Interstate commerce may thus be made to
             pay its fair share of state expenses and “ ‘contribute to the
             cost of providing all governmental services, including those
             services from which it arguably receives no direct
             ‘benefit.’ ” The bus terminal may not catch fire during the
             sale, and no robbery there may be foiled while the buyer is
             getting his ticket, but police and fire protection, along with
             the usual and usually forgotten advantages conferred by
             the State’s maintenance of a civilized society, are
             justifications enough for the imposition of a tax.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Opinion of the Court



       Jefferson Lines, 514 U.S. at 199–200 (quoting Goldberg v. Sweet, 488 U.S. 252, 267

       (1989)). As with Louisiana in D.H. Holmes and Oklahoma in Jefferson Lines, North

       Carolina requires interstate taxpayers like petitioner to pay their “fair share” of those

       ordinary public services that aid their in-state business activities, including police

       and fire protection, mass transit and public roads, and those other “forgotten

       advantages conferred by the State’s maintenance of a civilized society.” See Jefferson

       Lines, 514 U.S. at 200. For this reason, we hold that the assessment of sales tax upon

       the sales at issue in this case is fairly related to North Carolina’s provision of public

       services to its taxpayers, including petitioner.

          5. Due Process

¶ 38         Finally, we hold that petitioner has been afforded due process of law. The Due

       Process Clause “limits States to imposing only taxes that ‘bea[r] fiscal relation to

       protection, opportunities and benefits given by the state.’ ” N.C. Dep’t of Revenue v.

       Kimberly Rice Kaestner 1992 Fam. Tr., 139 S. Ct. 2213, 2219 (2019) (alteration in

       original) (quoting Wisconsin v. J.C. Penney Co., 311 U.S. 435, 444 (1940)). “The [U.S.

       Supreme] Court applies a two-step analysis to decide if a state tax abides by the Due

       Process Clause.” Id. at 2220. First, there must be “some definite link, some minimum

       connection, between a state and the person, property or transaction it seeks to tax.”

       Quill, 504 U.S. at 306 (quoting Miller Bros. Co. v. Maryland, 347 U.S. 340, 344–45

       (1954)). Second, “income attributed to the State for tax purposes must be rationally
                           QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                             2022-NCSC-133

                                           Opinion of the Court



       related to ‘values connected with the taxing State.’ ” Id. at 306 (quoting Moorman

       Mfg. Co. v. Bair, 437 U.S. 267, 273 (1978)).

¶ 39         Petitioner and its sales have a definite connection to North Carolina. As in

       Quill and Wayfair, petitioner in the present case is engaged in “continuous and

       widespread solicitation of business” within North Carolina, amounting to millions of

       dollars’ worth of sales for delivery into the state. See Quill, 504 U.S. at 308. This level

       of activity suffices to give petitioner “fair warning” that its activities may be subject

       to the state’s jurisdiction. See id. Further, this activity is rationally related to values

       connected with North Carolina since, as discussed above, the sales at issue can be

       properly traced to the state through the application of North Carolina’s sourcing

       statute.

¶ 40         Additionally, the Supreme Court has held that the “Complete Auto test, while

       responsive to Commerce Clause dictates, encompasses as well . . . due process

       requirement[s].” Trinova Corp. v. Mich. Dep’t of Treasury, 498 U.S. 358, 373 (1991).

       As such, the high court acknowledged the possibility that “every tax that passes

       contemporary Commerce Clause analysis [may also be] valid under the Due Process

       Clause,” even though the converse is not necessarily true. Quill, 504 U.S. at 313 n.7.

       Although we do not presume to conclusively decide that this will hold true in all

       circumstances, nonetheless the above analysis demonstrating the satisfaction of

       Complete Auto’s four factors provides significant additional support for our conclusion
                         QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Opinion of the Court



       in the case at bar that North Carolina’s assessment of the sales tax at issue comports

       with the Due Process Clause. We therefore hold that North Carolina’s imposition of

       sales tax on the sales involved in this case does not offend the Due Process Clause of

       the Constitution of the United States.

                                        III.    Conclusion

¶ 41         Based upon the reasons discussed above, we hold that the formalism doctrine

       established in Dilworth has not survived the subsequent decisions of the Supreme

       Court of the United States in Complete Auto and Wayfair so as to render the sales tax

       regime of North Carolina violative of the Commerce Clause and the Due Process

       Clause of the Constitution of the United States. Further, North Carolina’s imposition

       of sales tax on the transactions at issue in this case is constitutional under the

       relevant test provided by Complete Auto. Accordingly, we reverse the Business

       Court’s order and opinion and hold in favor of respondent.

             REVERSED.
             Justice BERGER dissenting.


¶ 42         As the trial court correctly noted, resolution of this case is determined by

       response to one question: “is the holding in Dilworth the controlling law.”           In

       answering in the affirmative, the trial court invalidated assessment of the sales tax

       against Quad Graphics by the North Carolina Department of Revenue because the

       Supreme Court of the United States has not overruled McLeod v. J.E. Dilworth Co.,

       322 U.S. 327, 64 S. Ct. 1023, 88 L. Ed. 1304 (1944). The trial court’s decision should be

       affirmed because this Court is not permitted to disregard the Supreme Court’s

       interpretation of the Commerce Clause and the federal Constitution. See Rodriguez

       de Quijas v. Shearson/Am. Express, Inc., 490 U.S. 477, 484, 109 S. Ct. 1917, 1921–

       22, 104 L. Ed. 2d 526 (1989) (holding that when United States Supreme Court

       precedent “has direct application in a case, yet appears to rest on reasons rejected in

       some other line of decisions, [a lower court] should follow the case which directly

       controls, leaving to this Court the prerogative of overruling its own decisions”).

       Therefore, I respectfully dissent.

¶ 43         The transaction at issue in the present case is strikingly similar to the one

       addressed in Dilworth. There, Arkansas sought to impose a sales tax upon Tennessee

       companies for the sale of machinery and mill supplies out of offices located in

       Memphis, Tennessee, which utilized a Tennessee salesman to solicit sales in

       Arkansas. Dilworth, 322 U.S. at 328, 64 S. Ct. at 1024. Orders for goods were
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Berger, J., dissenting



       required to be approved by the Memphis office and would come to Tennessee by mail

       or phone. Id. at 328, 64 S. Ct. at 1024. Further, title of the goods passed upon delivery

       to the carrier in Tennessee, and payment of the sales price was not made in Arkansas.

       Id. at 328, 64 S. Ct. at 1024–25. Simply, Dilworth involved “sales made by Tennessee

       vendors that are consummated in Tennessee for the delivery of goods in Arkansas.”

       Id. at 328, 64 S. Ct. at 1025. The U.S. Supreme Court observed that it “would have

       to destroy both business and legal notions to deny that under these circumstances

       the sale—the transfer of ownership—was made in Tennessee.” Id. at 330, 64 S. Ct.

       at 1025. Thus, the Supreme Court held that an Arkansas sales tax on transactions

       completed by Tennessee companies and consummated in Tennessee violated the

       Commerce Clause of the U.S. Constitution. Id. at 329–30, 64 S. Ct. at 1025.

¶ 44         Here, Quad Graphics, received orders and produced printed materials outside

       of the State of North Carolina. Once the printed materials were produced, they were

       delivered to the United States Postal Service or another common carrier—all outside

       of North Carolina.     Then, the common carrier would deliver the materials to

       customers or direct mail recipients within North Carolina. In accordance with the

       contracts between the parties, title to the printed material and risk of loss passed

       when the materials were provided to the common carrier for shipping. As in in

       Dilworth, the sale—“transfer of ownership”—was completed outside of North

       Carolina such that petitioner was “through selling” before the materials reached the
                            QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                          Berger, J., dissenting



       state. See Dilworth, 322 U.S. at 330, 64 S. Ct. at 1025. Quad Graphics later hired a

       North Carolina-based sales representative to solicit orders in North Carolina;

       however, all orders had to be approved and accepted through the company’s

       Wisconsin headquarters.

¶ 45         In 2011, the North Carolina Department of Revenue attempted to assess a

       sales tax against Quad Graphics for transactions which occurred from 2007 through

       2011, even though transfer of title and possession of the printed material to its

       customers occurred outside of North Carolina. Quad Graphics contends that under

       these circumstances, and pursuant to Dilworth, imposition of the sales tax is suspect

       under the Commerce Clause of the federal Constitution because the sale did not occur

       in North Carolina.

¶ 46         Citing to Dilworth, the Supreme Court of the United States has stated that

                    where a corporation chooses to stay at home in all respects
                    except to send abroad advertising or drummers to solicit
                    orders which are sent directly to the home office for
                    acceptance, filling, and delivery back to the buyer, it is
                    obvious that the State of the buyer has no local grip on the
                    seller. Unless some local incident occurs sufficient to bring
                    the transaction within its taxing power, the vendor is not
                    taxable.

       Norton Co. v. Dep’t of Revenue of State of Ill., 340 U.S. 534, 537, 71 S. Ct. 377, 380, 95

       L. Ed. 517 (1951).

¶ 47         To determine whether the tax at issue comports with the Commerce Clause,

       we must examine whether the tax is “applied to an activity with a substantial nexus
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                           2022-NCSC-133

                                         Berger, J., dissenting



       with the taxing State, is fairly apportioned, does not discriminate against interstate

       commerce, and is fairly related to services provided by the State.” Complete Auto

       Transit, Inc. v. Brady, 430 U.S 274, 279, 97 S. Ct. 1076, 1079, 51 L. Ed. 2d 326 (1977)

       (emphasis added). Thus, one focus of the first prong in Complete Auto test is the link

       between the transaction and the state, which some legal observers have termed a

       transactional nexus.    See Hayes R. Holderness, Navigating 21st Century Tax

       Jurisdiction, 79 Md. L. Rev. 1, 9 (2019).

¶ 48         Another focus of the first prong is what has come to be known as personal

       nexus as discussed in Wayfair. Personal nexus is the link between the taxpayer and

       the state. Id. The majority devotes much of its analysis to this issue. Notably, the

       Supreme Court in Wayfair only addressed personal nexus. The Court did not address

       the transactional nexus—leaving that aspect of Dilworth undisturbed. See South

       Dakota v. Wayfair, Inc., 138 S. Ct. 2080, 201 L. Ed. 2d 403 (2018) (discussing only the

       business’s connection with the taxing state—personal nexus—rather than the

       transaction’s connection to the taxing state—transactional nexus). The Court left

       open the possibility that the tax at issue in Wayfair could have been subject to other

       Commerce Clause challenges which were not reached in the opinion. Id. at 2099–

       2100. Therefore, Wayfair speaks only to the personal nexus aspect of the substantial

       nexus test and does not apply to the issue in this case—an issue of transactional

       nexus.
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                             2022-NCSC-133

                                           Berger, J., dissenting



¶ 49         It should be noted that just because the Department could not levy a sales tax

       on the transaction at issue, it does not follow that the State was without options. The

       Department could have applied a use tax without running afoul of the Commerce

       Clause. The Court in Dilworth addressed whether Arkansas could have levied a use

       tax rather than a sales tax and determined that such a tax was not chosen by

       Arkansas and was therefore not before the Court. Dilworth, 322 U.S. at 330, 64 S.

       Ct. at 1025. But the Court went on to note that there was a real difference in the

       transactions permitting levy of sales or use taxes:

                    A sales tax and a use tax in many instances may bring
                    about the same result. But they are different in conception,
                    are assessments upon different transactions, and in the
                    interlacings of the two legislative authorities within our
                    federation may have to justify themselves on different
                    constitutional grounds. A sales tax is a tax on the freedom
                    of purchase . . . . A use tax is a tax on the enjoyment of that
                    which was purchased. In view of the differences in the
                    relation of the taxing state to them, a tax on an interstate
                    sale like the one before us and unlike the tax on the
                    enjoyment of the goods sold, involves an assumption of
                    power by a State which the Commerce Clause was meant
                    to end.

       Id. at 330, 64 S. Ct. at 1025–26.

¶ 50         The Court further concluded that “[t]hough sales and use taxes may secure the

       same revenues and serve complementary purposes, they are . . . taxes on different

       transactions and for different opportunities afforded by a State.” Id. at 331, 64 S. Ct.

       at 1026. A use tax would likely pose no constitutional issue if it had been chosen by
                          QUAD GRAPHICS, INC. V. N.C. DEP’T OF REVENUE

                                            2022-NCSC-133

                                         Berger, J., dissenting



       the Department of Revenue. See Gen. Trading Co. v. State Tax Comm’n of Iowa, 322

       U.S. 335, 337–38, 64 S. Ct. 1028, 1029, 88 L. Ed. 1309 (1944).

¶ 51         While the Department and the majority express concern that Quad Graphics

       may not be paying its fair share in state taxes, any loss of revenue here is a direct

       result of the Department’s decision to levy a sales tax. While a taxpayer certainly

       has an obligation to pay taxes owed, it is not a charity, and the government is required

       to assess the appropriate tax. While some may deem this a “formalistic” requirement,

       such a requirement touches on fundamental fairness for taxpayers.

¶ 52         In this case, the Department of Revenue chose to levy a sales tax on a

       transaction which concluded outside of the state. Under Dilworth and the facts of

       this case, that violates the Commerce Clause. Had the Department chosen a use tax,

       the result here might be different.      Contrary to the facts in Wayfair, it is the

       Department’s choice of a tax, and not Quad Graphics’s effort to avoid taxes, that

       brings this constitutional quandary before this Court.

¶ 53         Because Dilworth applies in this case and defines the location of a sale based

       upon “practical notions of what constitutes a sale,” Dilworth, 322 U.S. at 329, 64 S.

       Ct. at 1025, and the transaction here occurred outside of North Carolina, I would

       conclude that the tax violates the Commerce Clause as applied to Quad Graphics and

       affirm the Business Court’s order.